204 F.2d 128
NATIONAL LABOR RELATIONS BOARDv.ARLINGTON-FAIRFAX BROADCASTING CO., Inc.
No. 6558.
United States Court of Appeals Fourth Circuit.
Argued April 10, 1953.
Decided May 6, 1953.

Robert H. Hurt, Atty., National Labor Relations Board, Washington, D. C. (George J. Bott, Gen. Counsel, David P. Findling, Associate Gen. Counsel, A. Norman Somers, Asst. Gen. Counsel, and Owsley Vose, Atty., National Labor Relations Board, Washington, D. C., on the brief), for petitioner.
Norman E. Jorgensen, Washington, D. C. (Krieger & Jorgensen, Washington, D. C., on the brief), for respondent.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is a petition to enforce an order of the National Labor Relations Board which found respondent guilty of unfair labor practices, ordered it to cease and desist therefrom and to bargain with a union which had been chosen as bargaining representative of its employees and directed that it reinstate with back pay an employee found to have been discriminatorily discharged. The facts are fully and correctly set forth in the decision of the Board and the report of the trial examiner, and what was there said need not be repeated. The findings and order of the board are supported by substantial evidence on the record considered as a whole and the order will accordingly be enforced.


2
Order enforced.